Opinion issued September 25, 2014




                                     In The
                             Court of Appeals
                                    For The
                         First District of Texas
                            ————————————
                             NO. 01-13-00753-CR
                           ———————————
               CHRISTI MAUREEN HOAGLAND, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1798263


                         MEMORANDUM OPINION

      A jury convicted Christi Maureen Hoagland of driving while intoxicated.

See TEX. PENAL CODE ANN. § 49.04 (West Supp. 2014). The trial court placed

Hoagland on community supervision for one year. She appealed, contending that it

was error for her medical records and the testimony of an emergency room nurse to
be admitted at trial. We hold that the testimony and medical records were properly

admitted, and we therefore affirm.

                                     Background

      On October 23, 2011, off-duty Houston Police Department Officer M. Urban

was involved in a car accident with the appellant, Christi Hoagland. Hoagland was

taken to St. Joseph’s Hospital, where emergency room nurse Stacy Gutierrez drew

a blood sample. Before drawing the blood, Gutierrez verified Hoagland’s identity

verbally and with her hospital armband. Gutierrez stayed in the room at all times

surrounding the blood draw. She placed the blood into a specimen container,

labeled the specimen to indicate Hoagland’s full name, date of birth, and account

number, and initialed the labels. Next, Gutierrez placed the sample into pneumatic

tubes that transported it directly to a laboratory. She testified that all the steps taken

were in compliance with hospital procedures.

      A lab technician, Dana Overhold, confirmed that the hospital’s procedure

entailed labeling the specimens before they arrive at the lab. She also testified that

the lab instruments were working properly on the day Hoagland’s blood was

tested. There was no evidence that the blood sample had been altered or subject to

tampering.

      Houston Police Officer D. Nguyen testified that he accompanied Hoagland

to the hospital emergency room. When Hoagland was taken to another room,



                                            2
Nguyen remained outside that room at all times surrounding the blood draw.

Nguyen testified that no one aside from Hoagland, the nurse, a doctor, and hospital

staff entered the hospital room. Gutierrez testified that there was only one patient

in the room at the time of the blood draw, however she was unable to identify

Hoagland at trial.

                                      Analysis

      Hoagland contends that after Gutierrez admitted she was unable to identify

her at trial, the trial court erred by admitting further testimony by the nurse and by

allowing her to sponsor the offer of medical records. Because Gutierrez could not

identify her, Hoagland contends that the necessary chain of custody of the drawn

blood was not established. We disagree.

      We review a trial court’s ruling on the admission of evidence for an abuse of

discretion. Layton v. State, 280 S.W.3d 235, 240 (Tex. Crim. App. 2009);

Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim. App. 2000). As with other

types of evidentiary rulings, we uphold the trial court’s decision unless it lies

outside the zone of reasonable disagreement. Layton, 280 S.W.3d at 240 (citing

Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App. 1990)). The test for

abuse of discretion is whether the ruling was arbitrary or unreasonable.

Montgomery, 810 S.W.2d at 380.




                                          3
      Generally, all relevant testimony is admissible. See TEX. R. EVID. 402.

Evidence is relevant if it has “any tendency to make the existence of any fact that

is of consequence to the determination of the action more or less probable than it

would be without the evidence.” TEX. R. EVID. 401. When determining if proffered

evidence is relevant, the court must consider whether there is a logical connection

between the evidence and the proposition sought to be proved. Layton, 280 S.W.3d

at 240. Here, Gutierrez’s testimony was relevant to establishing the chain of

custody of the blood sample. The blood sample is evidence that Hoagland was

driving while intoxicated. Therefore, the Gutierrez’s testimony was properly

admitted because there is a “logical connection between the evidence and the

proposition sought to be proved.” See Layton, 280 S.W.3d at 240.

      The Rules of Evidence provide that the “requirement of authentication or

identification as a condition precedent to admissibility is satisfied by evidence

sufficient to support a finding that the matter in question is what its proponent

claims.” TEX. R. EVID. 901(a). A trial court properly admits evidence when a

reasonable juror could find that the evidence was authenticated. Pondexter v. State,

942 S.W.2d 577, 586 (Tex. Crim. App. 1996).

      The results of a blood test are authenticated if a proper chain of custody is

established. Durrett v. State, 36 S.W.3d 205, 208 (Tex. App.—Houston [14th

Dist.] 2001, no pet.). Absent any showing of tampering or alteration, proof of the



                                         4
beginning and the end of the chain of custody will support admission of the

evidence. Id. Any gaps in the chain of custody go to the weight of the evidence, not

to its admissibility. McGregor v. State, 394 S.W.3d 90, 125 (Tex.App.—Houston

[1st Dist.] 2012, pet. ref’d). This court has previously held that when the hospital

followed its standard procedures, the testimony of a person who attended to the

patient and the laboratory technician who tested the sample adequately establishes

the beginning and the end of the chain of custody, even if the identity of specific

person who drew the blood is unknown. See Beck v. State, 651 S.W.2d 827, 829

(Tex. App.—Houston [1st Dist.] 1983, no pet.).

      The State adequately established the chain of custody of the blood sample in

this case. Despite being unable to identify Hoagland in the courtroom, the evidence

established that Gutierrez took her blood sample at the hospital. Further, Gutierrez

explained in detail the hospital’s procedures to ensure accurate identification of the

source of a blood sample. She testified that as soon as a patient is put into a room

at the hospital, the registration staff verifies the patient’s name and date of birth

and gives the patient an armband. Gutierrez verified Hoagland’s identity verbally

and with her armband. She then drew Hoagland’s blood, labeled it, and sent it

directly to the laboratory by pneumatic tubes. Overhold testified that she tested the

labeled blood sample once it arrived in the laboratory. Both Gutierrez and

Overhold testified that they followed standard hospital procedures.



                                          5
      Hoagland argues that the chain of custody was not established because the

nurse could not identify her in the courtroom. But Gutierrez’s failure to identify

Hoagland at trial goes to the weight of the evidence, not its admissibility. Durrett,
36 S.W.3d at 210–11. Because Gutierrez testified that standard hospital procedures

were followed, her failure to identify Hoagland does not render the evidence

inadmissible. See id. at 210–11; Beck, 651 S.W.2d 827 at 829. The testimony of

the nurse, the lab technician, and the officer adequately linked the blood sample to

Hoagland and established the chain of custody. The trial court did not abuse its

discretion by admitting the challenged evidence.

                                    Conclusion

      We affirm the judgment of the trial court.




                                               Michael Massengale
                                               Justice

Panel consists of Justices Massengale, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           6